Exhibit 10.1

 

Fifth AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

﻿

This FIFTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”), dated as of August 15, 2018 (“Amendment Date”), by and among
BLUEGREEN VACATIONS CORPORATION, a Florida corporation f/k/a Bluegreen
Corporation (“Borrower”), each of the financial institutions from time to time
party hereto (individually, each a “Lender”, and collectively, the “Lenders”)
and PACIFIC WESTERN BANK, a California state-chartered bank, as
successor-by-merger to CapitalSource Bank, as administrative, payment and
collateral agent for itself, as a Lender and the other Lenders (in such
capacities, “Agent”).

RECITALS

WHEREAS, Borrower, Lenders and Agent are parties to, among other Loan Documents,
that certain Amended and Restated Loan and Security Agreement, dated as of July
10, 2013, as amended by that certain First Amendment to Amended and Restated
Loan and Security Agreement, dated as of December 6, 2013, as further amended by
that certain Second Amendment to Amended and Restated Loan and Security
Agreement, dated as of June 25, 2015, as further amended by that certain Third
Amendment to Amended and Restated Loan and Security Agreement, dated as of
October 24, 2016, as further amended by that certain Fourth Amendment to Amended
and Restated Loan and Security Agreement, dated as of October 19, 2017 (as
amended, restated, supplemented or otherwise modified in writing from time to
time, the “Loan Agreement”); and

WHEREAS, Borrower, Lenders and Agent desire to amend the Loan Agreement as set
forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

ARTICLE I.
Definitions

Capitalized terms used in this Amendment are defined in the Loan Agreement
unless otherwise stated.

ARTICLE II.

Amendments to Loan Agreement and Side Letter

2.1    Amendment to Section 1.1 of the Loan Agreement.  Effective as of the date
hereof, Section 1.1 of the Loan Agreement is hereby amended by deleting the
reference to “BFC Financial Corporation” in the definition of “Affiliate” and
replacing such reference with “BBX Capital Corporation”.





1

 

--------------------------------------------------------------------------------

 

 



2.2    Amendment to Section 1.1 of the Loan Agreement.  Effective as of the date
hereof, Section 1.1 of the Loan Agreement is hereby amended by amending and
restating the definition of “Calculated Rate” in its entirety as follows:

““Calculated Rate” shall mean, as of any date of determination, the applicable
percentage referenced in the table below during the time period opposite each
such percentage with respect to the portion of the outstanding unpaid principal
balance of the Loan opposite each such percentage:

﻿

 

 

Applicable Time Period

Applicable Portion of the Outstanding Unpaid Principal Balance of the Loan

Calculated Rate

From Fifth Amendment Effective Date to September 20, 2018

Equal to or less than the sum of $10,000,000 less the then outstanding principal
balance of the Inventory Loan

4.50%

From Fifth Amendment Effective Date to September 20, 2018

Greater than the sum of $10,000,000 less the then outstanding principal balance
of the Inventory Loan, but less than or equal to the sum of $19,000,000 less the
then outstanding principal balance of the Inventory Loan

4.00%

From Fifth Amendment Effective Date to September 20, 2018

Greater than the sum of $19,000,000 less the then outstanding principal balance
of the Inventory Loan

3.50%

From September 21, 2018 and thereafter

Equal to or less than the sum of $15,000,000 less the then outstanding principal
balance of the Inventory Loan

3.00%

From September 21, 2018 and thereafter

Greater than the sum of $15,000,000 less the then outstanding principal balance
of the Inventory Loan

2.75%

﻿

2.3    Amendment to Section 1.1 of the Loan Agreement.  Effective as of the date
hereof, Section 1.1 of the Loan Agreement is hereby amended by deleting all
references to “BFC Financial Corporation” in the definition of “Change of
Control.”





2

 

--------------------------------------------------------------------------------

 

 



﻿

2.4    Amendment to Section 1.1 of the Loan Agreement.  Effective as of the date
hereof, Section 1.1 of the Loan Agreement is hereby amended by amending and
restating clause (v) of the definition of “Custodian Deliverables” as follows:

“(v)    for all Receivables, a Collateral Assignment (which may be part of a
blanket assignment of more than one Receivable, in which case the original or
copy of the blanket Collateral Assignment is held by the Custodian in the
related master pool header file and which, in the case of Receivables other than
Aruba Receivables, shall be deemed a representation and warranty by Borrower
that such Collateral Assignment has not been returned from recording and an
agreement by Borrower to promptly deliver the original recorded document or copy
thereof to Custodian upon its receipt thereof);”

2.5    Amendment to Section 1.1 of the Loan Agreement.  Effective as of the date
hereof, Section 1.1 of the Loan Agreement is hereby amended by adding the
definition of “Customer Service Cancellation” in correct alphabetical order as
follows:

““Customer Service Cancellation”  shall mean the cancellation by Borrower of a
Receivable as a result of dissatisfaction by the Obligor thereunder with some
aspect of such Obligor’s Vacation Ownership Interest.”

2.6    Amendment to Section 1.1 of the Loan Agreement.  Effective as of the date
hereof, Section 1.1 of the Loan Agreement is hereby amended by amending and
restating clause (xix) of the definition of “Eligible A Receivables” in its
entirety as follows:

“(xix) the Unit in which the applicable Vacation Ownership Interest financed by
such Receivable is situated and to which the Obligor has access: (A) as of the
applicable Transfer Date, (w) has been completed in compliance with all
Applicable Law, (x) is currently served by all required utilities, (y) is fully
furnished and (z) is ready for use, except with respect to this clause (z) (1)
for renovations for improvements from time to time in the ordinary course of
maintaining the Unit, (2) for temporary closure or partial closure of Resorts
for which Receivables included in the Borrowing Base are not in excess of
$100,000 in the aggregate per such Resort, and (3) as set forth on Schedule 1.1
hereto; (B) is covered by a valid permanent and unconditional certificate of
occupancy (or its equivalent) duly issued; (C) is subject to the terms of the
Declaration for the applicable Resort; and (D) has been developed to the
specifications provided for in the applicable Timeshare Agreement; all
furnishings (including appliances) within the Unit(s) to which the Obligor has
access have been or will timely be fully paid for and are free and clear of any
lien or other interest by any third party, except for any furniture leases which
contain non-disturbance provisions acceptable to Agent;”

2.7    Amendment to Section 1.1 of the Loan Agreement.  Effective as of the date
hereof, Section 1.1 of the Loan Agreement is hereby amended by adding the
definition of “Fifth Amendment Effective Date” in correct alphabetical order as
follows:

““Fifth Amendment Effective Date” means August 15, 2018.”





3

 

--------------------------------------------------------------------------------

 

 



﻿

2.8    Amendment to Section 1.1 of the Loan Agreement.  Effective as of the date
hereof, Section 1.1 of the Loan Agreement is hereby amended by amending and
restating the definition of “LIBOR Rate” as follows:

““LIBOR Rate”  shall mean a rate per annum rounded upwards, if necessary, to the
nearest 1/1000 of 1% (3 decimal places). The LIBOR Rate is equal to the rate of
interest which is identified and normally published by Bloomberg Professional
Service page USD-LIBOR-BBA (BBAM) as the offered rate for loans in United States
dollars for a one (1) month period. The rate is set by the British Bankers
Association as of 11:00 a.m. (London time) as adjusted on a daily basis and
effective on the second full Business Day after each such day (unless such date
is not a Business Day, in which event the next succeeding Business Day will be
used).  If Bloomberg Professional Service (or another nationally-recognized rate
reporting source acceptable to Lender) no longer reports the LIBOR or Lender
determines in good faith that the rate so reported no longer accurately reflects
the rate available to Lender in the London Interbank Market or if such index no
longer exists or if page USD-LIBOR-BBA (BBAM) no longer exists or accurately
reflects the rate available to Lender in the London Interbank Market, Lender may
select a substitute index or page, as the case may be, that results in a
Calculated Rate that is materially comparable to the Calculated Rate that was
determined immediately prior to the date that the LIBOR Rate becomes
unavailable, after notifying Borrower.”

2.9    Amendment to Section 1.1 of the Loan Agreement.  Effective as of the date
hereof, Section 1.1 of the Loan Agreement is hereby amended by amending and
restating the definition of “Lockbox Agreement” as follows:

““Lockbox Agreement”  shall mean that certain Deposit Account Control Agreement
by and among Agent, Borrower and Lockbox Bank dated on or about the Original
Closing Date,

which evidences a security interest in the Lockbox Account and provides for
Lockbox Bank to collect through a lockbox, payments under Pledged Receivables
and remit them to Agent, for the benefit of Lenders, as the same may be amended,
supplemented or restated, from time to time.  Borrower and Agent shall cooperate
in good faith in the event Borrower or Lockbox Bank desire to enter into a
master lockbox agreement satisfactory to Agent in its Permitted Discretion (it
being understood that any such master lockbox agreement shall, at a minimum,
provide to Agent a perfected first lien and security interest and control
commensurate with the existing Lockbox Agreement).  Bank of America, N.A. shall
be deemed by Agent to be an approved lockbox bank.”

2.10    Amendment to Section 1.1 of the Loan Agreement.  Effective as of the
date hereof, Section 1.1 of the Loan Agreement is hereby amended by amending and
restating the definition of “Maturity Date” as follows:

““Maturity Date” shall mean September 20, 2024; provided, the Maturity Date
shall be extended to September 20, 2025, in the event Agent agrees to extend





4

 

--------------------------------------------------------------------------------

 

 



the Revolving Credit Period Expiration Date by a one (1) year period as set
forth in the definition of “Revolving Credit Period Expiration Date” hereunder.”

2.11    Amendment to Section 1.1 of the Loan Agreement.  Effective as of the
date hereof, Section 1.1 of the Loan Agreement is hereby amended by amending and
restating the definition of “Revolving Credit Period Expiration Date” as
follows:

““Revolving Credit Period Expiration Date” shall mean the expiry date of the
Revolving Credit Period, which shall be September 20, 2021; provided, however,
Lenders may, in their sole and absolute discretion, agree to extend the expiry
date of the Revolving Credit Period (and the Maturity Date) by a one (1) year
period by delivering written notice thereof to Borrower on or before March 20,
2021, the parties hereby agreeing that no other documentation need be executed
and no other action need be taken for the occurrence of such extension of the
Revolving Credit Period Expiration Date (and the Maturity Date), though Borrower
hereby agrees to execute such documentation and to take such actions in
connection with such extension as shall be required by Lenders, in Lenders’
Permitted Discretion. Borrower shall not be responsible for and shall not be
required to pay any costs related to Lenders’ extension of the Revolving Credit
Period Expiration Date.”

2.12    Amendment to Section 2.15 of the Loan Agreement.  Effective as of the
date hereof, clause (b) of Section 2.15 of the Loan Agreement is hereby amended
and restated in its entirety as follows:

“(b)Borrower shall give written notification to Agent and Custodian, in the form
annexed hereto as Exhibit G, in the event the obligation of an Obligor under a
Pledged Receivable has been (i) satisfied in full by such Obligor and all
amounts paid thereunder are actually deposited into the Lockbox Account or (ii)
cancelled due to an upgrade of the related Vacation Ownership Interest or
Customer Service Cancellation, then within thirty-one (31) days after the date
of the occurrence of such upgrade or Customer Service Cancellation, Borrower
will at its sole option either (x) make to Agent a principal payment in an
amount necessary so that Borrower remains in compliance with Section 2.5 hereof
following such release of such Pledged Receivable(s), (y) deliver to Custodian
on behalf of Agent, one or more Receivables having an aggregate unpaid principal
balance not less that the unpaid principal balance of the Pledged Receivable
that was upgraded or cancelled or (z) a combination of (x) and (y).  Upon
receipt of such notice and confirmation by Agent that it has received in good
funds all such amounts owing on such Pledged Receivable or replacement
Receivables, as the case may be, Agent shall promptly execute any documents
reasonably necessary or required by law to release the Lien of Agent and Lenders
with respect to the related Collateral under this Agreement.  Agent shall return
or cause to be returned all Collateral, including, without limitation, all
Custodian Deliverables (original or otherwise) related thereto, to Borrower.”





5

 

--------------------------------------------------------------------------------

 

 



﻿

2.13    Amendment to Section 3.5 of the Loan Agreement.  Effective as of the
date hereof, Section 3.5 of the Loan Agreement is hereby amended and restated in
its entirety as follows:

“3.5    Unused Line Fee

On the first Business Day of each calendar month following the Fifth Amendment
Effective Date during (and immediately following the termination of, as provided
herein) the Revolving Credit Period, Borrower agrees to pay to Agent, for the
benefit of Lenders, with respect to the preceding calendar month (or the portion
thereof, if the expiration of the Revolving Credit Period does not occur on the
first day of a calendar month), a fee payable in an amount (calculated as of the
last day of the preceding calendar month) equal to one-twelfth (1/12th) of
0.375% multiplied by the positive difference between (A) the Facility Cap and
(B) the greater of (x) the Average Daily Balance of the Loan during such prior
calendar month plus the outstanding principal balance of the Inventory Loan and
(y) $15,000,000. The Unused Line Fee shall be waived upon the termination of the
Revolving Credit Period.”

2.14    Amendment to Section 3.6 of the Loan Agreement.  Effective as of the
date hereof, Section 3.6 of the Loan Agreement is hereby amended and restated in
its entirety as follows:

“3.6    Minimum Yield Maintenance Fee

﻿

Beginning on September 20, 2019, Borrower agrees to pay to Agent, for the
benefit of Lenders, with respect to the preceding twelve (12) calendar month
period (or the portion thereof, if the expiration of the Revolving Credit Period
occurs within a time period less than twelve (12) calendar months since the most
recent annual payment), an annual fee (the “Minimum Yield Maintenance Fee”)
payable in an amount equal to the product of (a) a percentage equal to the sum
of (x) the LIBOR Rate plus (y) the Calculated Rate multiplied by (b) the
positive difference, if any, between (i)(A) as it relates to any date of
determination on or after September 20, 2019, $15,000,000; or (B) as it relates
to any date of determination on or after September 21, 2021, in the event
Lenders agree to extend the Revolving Credit Period Expiration Date by a one (1)
year period as set forth in the definition of “Revolving Credit Period
Expiration Date” hereunder, $10,000,000 and (ii) an amount equal to the sum of
(x) the Average Daily Balance of the Loan during such prior twelve (12) calendar
month period plus (y) the outstanding principal balance of the Inventory Loan as
of the last day of such prior twelve (12) calendar month period. The Minimum
Yield Maintenance Fee shall be waived upon the termination of the Revolving
Credit Period.”

2.15    Amendment to Section 5.5 of the Loan Agreement.  Effective as of the
date hereof, Section 5.5 of the Loan Agreement is hereby amended and restated in
its entirety as follows:





6

 

--------------------------------------------------------------------------------

 

 



﻿

“5.5    Litigation

﻿

Except as set forth on Borrower’s most recent SEC filings or Schedule 5.5, there
are no suits, actions or proceedings pending or to the best of Borrower’s
knowledge, threatened, against or affecting any Resort, the Collateral,
Borrower, or its properties, at law or in equity before any court or before any
governmental or regulatory authority or agency, arbitration board or other
tribunal, which would reasonably be expected to result in a Material Adverse
Change.  Neither Borrower nor any Affiliate of Borrower has received any written
notice from any court, governmental authority or agency or other tribunal
alleging that Borrower, any Affiliate of Borrower or any Resort has violated in
any material respect any Applicable Law, the Declarations or other agreements or
arrangements, in a manner which would reasonably be expected to result in a
Material Adverse Change.”

2.16    Amendment to Section 6.1 of the Loan Agreement. Effective as of the date
hereof, Sections 6.1(a)(i) and 6.1(a)(iv) are hereby amended and restated as
follows:

“(i)    as soon as available and in any event within ninety-one (91) calendar
days after the end of each fiscal year of Borrower, audited annual financial
statements of Borrower on a consolidated basis, including the notes thereto,
consisting of a balance sheet at the end of such completed fiscal year and the
related statements of income, cash flows and owners’ equity (including retained
earnings, such statement may be included in a note to the financial statements
as allowed by GAAP), for such completed fiscal year, which financial statements
shall be prepared by an independent certified public accounting firm of
recognized standing; provided, that the financial statements of Borrower shall
be deemed delivered and the foregoing requirements satisfied when such financial
statements are filed with the SEC and publicly available;”

“(iv)    as soon as available and in any event within forty-five (45) calendar
days after the end of each fiscal quarter (other than the final fiscal quarter
of each fiscal year; provided that, upon the request of Agent, Borrower shall
deliver draft, annual financial statements of Borrower, excluding notes,
supplemental schedules and management discussion, within sixty (60) calendar
days of the end of each fiscal year) of Borrower, unaudited, quarterly financial
statements of Borrower on a consolidated and consolidating basis, including the
notes thereto, consisting of a balance sheet at the end of such completed fiscal
quarter and the related statements of income, cash flows and owners’ equity
(including retained earnings, such statement may be included in a note to the
financial statements as allowed by GAAP) for such completed fiscal quarter;
provided, that the financial statements of Borrower shall be deemed delivered
and the foregoing requirements satisfied when such financial statements are
filed with the SEC and publicly available.”

2.17    Amendment to Section 6.28 of the Loan Agreement.  .  Effective as of the
date hereof, Section 6.28 is hereby amended and restated, as follows:





7

 

--------------------------------------------------------------------------------

 

 



﻿

“6.28    Deposit Accounts.

﻿

Unless otherwise consented to by Agent in writing, the Borrower will establish
and maintain average deposits, measured on a quarterly basis, in Borrower’s
demand deposit accounts with Pacific Western Bank of a minimum of (a) $5,000,000
for the period beginning on the Fifth Amendment Effective Date and ending on
September 19, 2018 and (b) $2,000,000 for the period beginning September 20,
2018 and thereafter, and Borrower shall not enter into any agreement to move any
such relationship to another financial institution during the term of the Loan
without Agent’s prior written consent. Borrower will receive earnings credits or
monthly interest and can use such earnings credits or monthly interest to offset
expenses of the Loan.”

﻿

2.18    Amendment to Section 7.2 of the Loan Agreement.  Effective as of the
date hereof, Section 7.2 of the Loan Agreement is hereby amended and restated in
its entirety as follows:

“Notwithstanding any provision of any Loan Document, following the occurrence
and continuance of an Event of Default or if an Event of Default would result
therefrom, Borrower will not (a) declare, pay or make any dividend or
distribution on any Equity Interests or other securities or ownership interests
or (b) apply any of its funds, property or assets to the acquisition, redemption
or other retirement of any Equity Interests or other securities or interests or
of any options to purchase or acquire any of the foregoing; provided that, to
the extent an Event of Default has occurred and is continuing and Agent has
accelerated the Obligations and is exercising remedies in accordance with the
Loan Documents, and Borrower is required to pay $10,000,000 of outstanding
Obligations pursuant to Section 13.13 in connection therewith and Borrower does
pay such amount in full, then upon the making of such payment Borrower shall be
permitted to declare, pay or make any dividend or distribution on any Equity
Interest or other Securities or ownership interests.”

2.19    Amendment to Section 7.13 of the Loan Agreement.  Effective as of the
date hereof, Section 7.13 of the Loan Agreement is hereby amended and restated
in its entirety as follows:

“7.13    Tangible Net Worth

Borrower shall not permit its Tangible Net Worth (as measured on the last day of
each fiscal year end of Borrower) to be less than One Hundred Eighty-Four
Million Five Hundred Thousand and No/100 Dollars ($184,500,000) for any fiscal
year ending during the term of the Loan.”

2.20    Amendment to Section 8.1(h) of the Loan Agreement.  Effective as of the
date hereof, Section 8.1(h) of the Loan Agreement is hereby amended and restated
in its entirety as follows:

“(h)    [Reserved.]”





8

 

--------------------------------------------------------------------------------

 

 



﻿

2.21    Amendment to Article XIII of the Loan Agreement.  Effective as of the
date hereof, Section 13.13 is hereby added to the Loan Agreement, immediately
following Section 13.12, as follows:

“13.13    Exculpation.

Subject to the qualifications below, Agent shall not enforce the liability and
obligation of Borrower to perform and observe the obligations contained in the
Loan Documents by any action or proceeding wherein a money judgment of more than
$10,000,000 of outstanding Obligations shall be sought against Borrower, except
that Lender may bring an action for specific performance or any other
appropriate action or proceeding to enable Agent to enforce and realize upon its
interest and rights to the Collateral securing the Loan; provided, however,
that, except as specifically provided herein, any judgment in any such action or
proceeding in excess of $10,000,000 shall be enforceable against Borrower only
to the extent of Borrower’s interest in the Collateral given to Agent, and Agent
shall not sue for, seek or demand any deficiency judgment against Borrower in
any such action or proceeding under or by reason of or under or in connection
with any Loan Document.  The provisions of this Section 13.13 shall not,
however, (a) constitute a waiver, release or impairment of any obligation
evidenced or secured by any Loan Document; (b) affect the validity or
enforceability of any of the Loan Documents or any of the rights and remedies of
Agent thereunder; (c) constitute a prohibition against Lender to commence any
other appropriate action or proceeding in order for Lender to fully realize the
security granted by the Collateral; or (d) constitute a waiver of the right of
Lender to enforce the liability and obligation of Borrower, by money judgment or
otherwise, to the extent of any actual, out-of-pocket loss, damage, cost,
expense, liability, claim or other obligation incurred by Lender (including
attorneys’ fees and costs reasonably incurred) arising out of or in connection
with the following:

(i)    any willful or intentional misrepresentation or gross negligence by
Borrower in connection with the Loan;

(ii)    any acts of fraud, misappropriation of funds or theft by Borrower;

(iii)    any unauthorized, consensual and intentional transfer, assignment, sale
or encumbrance of any Collateral under the Loan caused by the acts or omissions
of Borrower, other than as permitted under the Loan Documents;

(iv)    any material damage, destruction or waste to any Collateral or the
Resort caused by the acts or omissions of Borrower, its agents or employees;





9

 

--------------------------------------------------------------------------------

 

 



﻿

(v)    the removal or disposal by, or at the direction of Borrower, of any
portion of the Collateral, other than as permitted under the Loan Documents; 

(vi)    any failure by Borrower to pay taxes, assessments, or other charges
affecting the Resort or any Collateral as may be required by Borrower pursuant
to the Loan Agreement;

(vii)    any failure by Borrower to maintain insurance as required by Borrower
pursuant to the Loan Agreement; and/or

(viii)    the misapplication or conversion by Borrower of (A) any insurance
proceeds received by Borrower which are paid by reason of any loss, damage or
destruction to the Collateral, or (B) any awards or other amounts received by
Borrower in connection with the condemnation of all or a portion of the Resort
in violation of the Loan Documents, in each of the foregoing clauses (A) and (B)
only to the extent of proceeds received or misapplied by Borrower;

Notwithstanding anything to the contrary in this Amendment or any of the Loan
Documents, (A)  Agent shall not be deemed to have waived any right which Agent
may have under Section 506(a), 506(b), 1111(b) or any other provisions of the
Bankruptcy Code to file a claim for the full amount of the Obligations or to
require that all collateral shall continue to secure all of the Obligations in
accordance with the Loan Documents, and (B) Agent’s agreement not to pursue
personal liability of Borrower as set forth above SHALL BECOME NULL AND VOID and
shall be of no further force and effect, and the Obligations shall be fully
recourse to Borrower in the event that one or more of the following occurs:

(i)    Borrower files a voluntary petition under any Debtor Relief Law or
consents to any such filing, or commences a proceeding for the appointment of a
receiver, trustee, liquidator or conservator of Borrower or of the whole or any
substantial part of the Collateral or the Resort or the whole or any substantial
part of Borrower’s assets;

(ii)    an officer, director, representative or Person which controls, directly
or indirectly, Borrower, files, or joins in the filing of, an involuntary
petition against Borrower under the Bankruptcy Code or any other federal or
state bankruptcy or insolvency law, or solicits or causes to be solicited
petitioning creditors for any involuntary petition against Borrower from any
Person;

(iii)    Borrower files an answer consenting to or otherwise acquiescing in or
joining in any involuntary petition filed against Borrower, by any other Person
under the Bankruptcy Code or any other federal or state bankruptcy or insolvency
law, or solicits or causes to be solicited petitioning creditors for any
involuntary petition from any Person;





10

 

--------------------------------------------------------------------------------

 

 



﻿

(iv)    in any case or proceeding under the Bankruptcy Code or in any other
judicial proceeding, Borrower makes application to a court to (A) declare that
all or any portion of the lien of Agent or the Obligations of Borrower to pay
principal and interest as specified in the Loan Documents be rescinded, set
aside, or determined to be void or unenforceable, or (B) modify any of the terms
of any of the Loan Documents without Agent’s consent;

(v)    the voluntary dissolution or liquidation of the Borrower;

(vi)    Borrower or any of its Affiliates asserts any claim, defense or offset
against Agent that Borrower has waived or agreed not to assert.

2.22    Amendment to Schedules to Loan Agreement.  Effective as of the date
hereof, Schedules 1.2 and 5.30 to the Loan Agreement are hereby amended and
restated in their entirety in the form of Exhibit A attached hereto.

2.23    Amendment to Specified Receivables Side Letter.  Effective as of the
date hereof, clauses (e) and (f) of the Specified Receivables Side Letter are
hereby deleted in their entirety and clauses (a) through (d) of the Specified
Receivables Side Letter are hereby amended and restated in their entirety as
follows:

“(a)    The Obligor on each Specified Receivable shall have a FICO Score equal
to or greater than six hundred twenty-five (625);

(b)    The weighted average FICO® Score of the Obligors on the Specified
Receivables shall be equal to or greater than seven hundred twenty (720);

(c)    Borrower shall at all such times ensure that no more than twenty-five
percent (25%) of the unpaid principal balance of the Loan and the Inventory
Loan, as measured in the aggregate,shall be composed of Advances secured by
Specified Receivables, provided that for a period of six (6) calendar months
following a Securitization Event, no more than fifty percent (50%) of the unpaid
principal balance of the Loan, as measured in the aggregate, shall be composed
of Advances secured by Specified Receivables; and

(d)    The Obligor on each Specified Receivable must at the closing of the
Specified Receivable be the owner of a Vacation Ownership Interest other than
the Vacation Ownership Interest securing such Specified Receivable.”

ARTICLE III.

Conditions Precedent

The effectiveness of this Amendment is subject to the satisfaction of the
following conditions precedent in a manner satisfactory to Agent, unless
specifically waived in writing by Agent:



11

 

--------------------------------------------------------------------------------

 

 



﻿

3.1    Agent shall have received each of the following, each in form and
substance satisfactory to Agent, in its sole discretion, and, where applicable,
each duly executed by each party thereto:

(a)    This Amendment duly executed by Borrower;

(b)    Agent shall have received an amendment fee due and payable by Borrowers
in the amount of $100,000, which fee shall be deemed fully earned and
non-refundable upon the execution of this Amendment by Borrowers; and

(c)    All other documents Agent may reasonably request prior to or as of the
date of this Amendment with respect to any matter relevant to this Amendment or
the transactions contemplated hereby.

3.2    Representations and Warranties.  The representations and warranties
contained herein, in the Loan Agreement and in the other Loan Documents, as each
is amended hereby, and in the Inventory Loan Documentation, shall be true and
correct as of the date hereof, as if made on the date hereof, except for such
representations and warranties as are by their express terms limited to a
specific date.

3.3    Defaults.  No Potential Default or Event of Default shall have occurred
and be continuing, unless such Potential Default or Event of Default has been
otherwise specifically waived in writing by Agent.  No Default or Event of
Default (as such terms are defined in the Inventory Loan Promissory Note) shall
have occurred and be continuing, unless such Default or Event of Default has
been otherwise specifically waived in writing by Inventory Loan Lender.

3.4    Corporate Proceedings and other Matters.  All corporate proceedings taken
in connection with the transactions contemplated by this Amendment and all
documents, instruments and other legal matters incident thereto shall be
satisfactory to Agent.

ARTICLE IV.

No Consent or Waiver

Nothing contained herein shall be construed as a consent or waiver by Agent or
any Lender of any covenant or provision of the Loan Agreement, the other Loan
Documents, this Amendment or any other contract or instrument among Borrower,
Agent or any Lender, and the failure of Agent or any Lender at any time or times
hereafter to require strict performance by Borrower of any provision thereof
shall not waive, affect or diminish any right of Agent or any Lender to
thereafter demand strict compliance therewith.

ARTICLE V.

Ratifications, Representations and Warranties

5.1    Ratifications.  The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Loan Agreement and the other Loan Documents, and, except as expressly
modified and superseded by this Amendment, the terms and provisions of the Loan
Agreement and the other Loan Documents are ratified and confirmed and shall
continue in full force and effect.  Borrower, Agent and Lenders agree that the
Loan





12

 

--------------------------------------------------------------------------------

 

 



Agreement and the other Loan Documents, all as amended hereby, shall continue to
be legal, valid, binding and enforceable in accordance with their respective
terms, subject to bankruptcy, insolvency, reorganization, liquidation,
dissolution, moratorium and other similar applicable laws affecting the
enforceability of creditors’ rights generally applicable in the event of
bankruptcy, insolvency, reorganization, liquidation, or dissolution, and to
general principles of equity, regardless of whether such enforceability shall be
considered in a proceeding in equity or at law.  Borrower agrees that this
Amendment is not intended to and shall not cause a novation with respect to any
or all of the obligations under the Loan Agreement.  Borrower agrees

that the Payment Guaranty (the “Guaranty”), dated as of November 19, 2012,
executed by Borrower in favor of Agent (as successor-by-merger to CapitalSource
Bank) is hereby ratified and confirmed and shall continue in full force and
effect.  Borrower agrees that the Guaranty shall continue to be legal, valid,
binding and enforceable in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, liquidation, dissolution, moratorium and other
similar applicable laws affecting the enforceability of creditors’ rights
generally applicable in the event of bankruptcy, insolvency, reorganization,
liquidation, or dissolution, and to general principles of equity, regardless of
whether such enforceability shall be considered in a proceeding in equity or at
law. 

5.2    Representations and Warranties.  Borrower hereby represents and warrants
to Agent and each Lender that (a) the execution, delivery and performance of
this Amendment and any and all other Loan Documents executed and/or delivered in
connection herewith have been authorized by all requisite action (as applicable)
on the part of Borrower and will not violate the articles (or certificate) of
incorporation or bylaws of Borrower; (b) Borrower’s board of directors has
authorized the execution, delivery and performance of this Amendment and any and
all other Loan Documents executed and/or delivered in connection herewith; (c)
the representations and warranties contained in the Loan Agreement and any other
Loan Document, all as amended hereby, are true and correct on and as of the date
hereof and on and as of the date of execution hereof as though made on and as of
each such date, except for such representations and warranties as are by their
express terms limited to a specific date; (d) no Potential Default or Event of
Default under the Loan Agreement, as amended hereby, has occurred and is
continuing, unless such Potential Default or Event of Default has been
specifically waived in writing by Agent; (e) Borrower is in full compliance with
all covenants and agreements contained in the Loan Agreement and the other Loan
Documents, all as amended hereby; and (f) except as disclosed to Agent, Borrower
has not amended its articles (or certificate) of incorporation or bylaws or
similar organizational documents since the date of the Loan Agreement.

ARTICLE VI.

Miscellaneous Provisions

6.1    Survival of Representations and Warranties.  All representations and
warranties of the Borrower made in the Loan Agreement or any other Loan
Document, including, without limitation, any document furnished in connection
with this Amendment, shall survive the execution and delivery of this Amendment
and the other Loan Documents to the same extent provided in any applicable Loan
Documents, and no investigation by Agent or any Lender or any closing shall
affect the representations and warranties or the right of Agent or any Lender to
rely upon them.





13

 

--------------------------------------------------------------------------------

 

 



﻿

6.2    Reference to Loan Agreement.  Each of the Loan Agreement and the other
Loan Documents, and any and all other Loan Documents, documents or instruments
now or hereafter executed and delivered pursuant to the terms hereof or pursuant
to the terms of the Loan Agreement, all as amended hereby, are hereby amended so
that any reference in the Loan Agreement and such other Loan Documents to the
Loan Agreement shall mean a reference to the Loan Agreement and the other Loan
Documents, all as amended hereby.

6.3    Expenses of Agent.  As provided in Section 12.7 of the Loan Agreement,
Borrower agrees to pay on demand all costs and expenses incurred by Agent, any
Lender or their respective Affiliates, in connection with the preparation,
negotiation, and execution of this Amendment and the other Loan Documents
executed pursuant hereto and any and all amendments, modifications, and
supplements thereto, including, without limitation, the costs and fees of legal
counsel, and all reasonable costs and expenses incurred by Agent or any Lender
in connection with the enforcement or preservation of any rights under the Loan
Agreement or any other Loan Documents, all as amended hereby, including,
without, limitation, the reasonable costs and fees of legal
counsel.  Notwithstanding anything to the contrary in this Amendment or
otherwise, nothing in this Section 6.3 is intended to be inconsistent with, or
interpreted in a manner inconsistent with, Section 12.7 of the Loan Agreement.

6.4    Severability.  Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

6.5    Successors and Assigns.  This Amendment is binding upon and shall inure
to the benefit of Lenders, Agent and Borrower and their respective permitted
successors and assigns, except that Borrower may not assign or transfer any of
its rights or obligations hereunder without the prior written consent of Agent.

6.6    Counterparts.  This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.  This Amendment may be executed by facsimile or other electronic
transmission, which facsimile or other electronic signatures shall be considered
original executed counterparts for purposes of this Section 6.6, and each party
to this Amendment agrees that it will be bound by its own facsimile or other
electronic signature and that it accepts such facsimile or other electronic
signature of each other party to this Amendment.

6.7    Effect of Waiver.  No consent or waiver, express or implied, by Agent or
any Lender to or for any breach of or deviation from any covenant or condition
by Borrower shall be deemed a consent to or waiver of any other breach of the
same or any other covenant, condition or duty.

6.8    Headings.  The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

6.9    Applicable Law.  THIS AMENDMENT AND ALL OTHER LOAN DOCUMENTS EXECUTED
PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN





14

 

--------------------------------------------------------------------------------

 

 



MADE AND TO BE PERFORMABLE IN AND SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AS SET FORTH IN THE LOAN
AGREEMENT.

6.10    Final Agreement.  THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, EACH
AS AMENDED HEREBY, AND THE INVENTORY LOAN DOCUMENTATION REPRESENT THE ENTIRE
EXPRESSION OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF ON THE DATE
THIS AMENDMENT IS EXECUTED.  THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS,
EACH AS AMENDED HEREBY, AND THE INVENTORY LOAN DOCUMENTATION MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.  NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS
AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY borrower AND
AGENT AND LENDERS.

6.11    Release by Borrower.    FOR AND IN CONSIDERATION OF AGENT AND LENDERS’
AGREEMENTS CONTAINED HEREIN, BORROWER (“RELEASOR”) HEREBY VOLUNTARILY AND
KNOWINGLY RELEASES AND FOREVER WAIVES AND DISCHARGES  AGENT  AND LENDERS WHO ARE
PARTIES TO THE LOAN AGREEMENT AS OF THE DATE HEREOF (INDIVIDUALLY AND
COLLECTIVELY, THE “RELEASED PARTIES”) FROM ALL POSSIBLE CLAIMS, COUNTERCLAIMS,
DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES AND LIABILITIES
WHATSOEVER, WHETHER KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR
UNSUSPECTED, FIXED, CONTINGENT OR CONDITIONAL OR AT LAW OR IN EQUITY, IN WHOLE
OR IN PART, ARISING ON OR BEFORE THE DATE OF THIS AMENDMENT THAT RELEASOR MAY
NOW OR HEREAFTER HAVE AGAINST THE RELEASED PARTIES, IF ANY, IRRESPECTIVE OF
WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR
REGULATIONS OR OTHERWISE, INCLUDING WITHOUT LIMITATION ARISING  DIRECTLY OR
INDIRECTLY FROM ANY OF THE LOAN DOCUMENTS, THE INVENTORY LOAN DOCUMENTATION, THE
EXERCISE OF ANY RIGHTS AND REMEDIES UNDER ANY OF THE LOAN DOCUMENTS OR INVENTORY
LOAN DOCUMENTATION AND/OR NEGOTIATION FOR AND EXECUTION OF THIS  AMENDMENT,
INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING,
COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE
APPLICABLE.  RELEASOR  WAIVES THE BENEFITS OF ANY LAW, WHICH MAY PROVIDE IN
SUBSTANCE: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES
NOT KNOW OR SUSPECT TO EXIST IN ITS FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY IT MUST HAVE MATERIALLY AFFECTED ITS SETTLEMENT WITH THE
DEBTOR.” RELEASOR UNDERSTANDS THE FACTS IT BELIEVES TO BE TRUE AT THE TIME OF
MAKING THE RELEASE PROVIDED FOR HEREIN MAY LATER TURN OUT TO BE DIFFERENT THAN
IT NOW BELIEVES, AND INFORMATION NOT NOW KNOWN OR SUSPECTED MAY LATER BE
DISCOVERED.  RELEASOR ACCEPTS THIS POSSIBILITY AND ASSUMES THE RISK OF THE FACTS
TURNING OUT TO BE





15

 

--------------------------------------------------------------------------------

 

 



DIFFERENT AND NEW INFORMATION BEING DISCOVERED AND FURTHER AGREES THE RELEASE
PROVIDED FOR HEREIN SHALL IN ALL RESPECTS CONTINUE TO BE EFFECTIVE AND NOT
SUBJECT TO TERMINATION OR RESCISSION BECAUSE OF ANY DIFFERENCE IN SUCH FACTS OR
ANY NEW INFORMATION.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

﻿

 

16

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Amendment has been executed as of the date first
written above.

﻿

﻿

 

 

 

BORROWER:

 

 

 

BLUEGREEN VACATIONS CORPORATION,

 

a  Florida corporation

﻿

 

﻿

 

 

By:

/s/ Paul Humphrey

 

Name:

Paul Humphrey

 

Title:

Senior Vice President, Finance, Capital Markets and Mortgage Operations

﻿

 

[Signature Page to Fifth Amendment to Amended and Restated Loan and Security
Agreement]

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

 

 

 

AGENT AND LENDER:

 

 

 

PACIFIC WESTERN BANK,

 

a California state-chartered bank, as successor-by-merger to CapitalSource Bank

﻿

 

﻿

 

 

By:

/s/ Robert Dailey

 

Name:

Robert Dailey

 

Title:

SVP, Managing Director

﻿

﻿

 

[Signature Page to Fifth Amendment to Amended and Restated Loan and Security
Agreement]

 

--------------------------------------------------------------------------------

 

 

Exhibit A

﻿

Schedule 1.2

﻿

Resorts

﻿

Primary Resorts

﻿

﻿

 

 

 

1.

BG Fountains Condominium

Orlando

Florida

2.

BG Club 36

Las Vegas

Nevada

3.

Bluegreen Odyssey Dells

Lake Delton

Wisconsin

4.

The Manhattan Club 2

New York

New York

5.

Éilan Hotel & Spa 1

San Antonio

Texas

﻿

Secondary Resorts

﻿

﻿

 

 

 

1.

Wilderness Traveler at Shenandoah

Gordonsville

Virginia

2.

BG Pirate's Lodge Condominium

Lake Delton

Wisconsin

3.

Mountain Run at Boyne

Boyne Falls

Michigan

4.

Harbour Lights Resort Horizontal Property Regime

Myrtle Beach

South Carolina

5.

Laurel Crest

Pigeon Forge

Tennessee

﻿

Other Approved Resorts

Club Resorts

﻿

﻿

 

 

 

1.

Lake Eve Resort

Orlando

Florida

2.

The Villas at Christmas Mountain

Wisconsin Dells

Wisconsin

3.

Christmas Mountain — Timbers

Wisconsin Dells

Wisconsin

4.

Christmas Mountain — Campground

Wisconsin Dells

Wisconsin

5.

BG Patrick Henry Square

Williamsburg

Virginia

6.

Grande Villas at World Golf Village Condominium

St. Augustine

Florida

7.

Falls Village

Branson

Missouri

8.

MountainLoft

Gatlinburg

Tennessee

9.

MountainLoft II

Gatlinburg

Tennessee

10.

Shore Crest

Myrtle Beach

South Carolina

11.

Shore Crest II

Myrtle Beach

South Carolina

12.

Daytona SeaBreeze

Daytona Beach Shores

Florida

13.

The Hammocks at Marathon

Marathon

Florida

14.

Orlando's Sunshine Resort I & II

Orlando

Florida

15.

Casa Del Mar Beach Resort

Ormond Beach

Florida

16.

Solara Surfside

Surfside

Florida

17.

Bluegreen Club La Pension

New Orleans

Louisiana

18.

The Suites at Hershey

Hershey

Pennsylvania

19.

The Lodge Alley Inn

Charleston

South Carolina

20.

Carolina Grande

Myrtle Beach

South Carolina

________________________

1. Subject to final due diligence in accordance with the Loan Agreement.

2. Borrower intends to add Éilan Resort upon its conversion to timeshare and
satisfaction of all requirements set forth in the Loan Agreement.





Bluegreen – Fifth Amendment

 

--------------------------------------------------------------------------------

 

 



21.

SeaGlass Tower

Myrtle Beach

South Carolina

22.

Shenandoah Crossing Farm & Country Club

Gordonsville

Virginia

23.

La Cabana Beach And Racquet Club

Oranjestad

Aruba

24.

Resort at World Golf Village

St. Augustine

Florida

25.

The Innsbruck, A Condominium

Aspen

Colorado

26.

The Hotel Blake

Chicago

Illinois

27.

Club at Big Bear

Big Bear Lake

California

28.

The Atlantic Palace

Atlantic City

New Jersey

29.

King 583

Charleston

South Carolina

30.

Club Lodges at Trillium

Cashiers

North Carolina

31.

The Soundings Seaside Resort

Dennisport

Massachusetts

32.

The Breakers Resort

Dennisport

Massachusetts

33.

Bluegreen at Tradewinds

St. Pete Beach

Florida

34.

Horizons at 77th

N. Myrtle Beach

South Carolina

35.

Cibola Vista Resort & Spa

Peoria

Arizona

36.

Blue Ridge Village

Banner Elk

North Carolina

﻿

﻿

﻿

﻿

﻿

Club Associate Resorts (other than FBS Resorts)

﻿

﻿

 

 

 

1.

Paradise Isle Resort

Gulf Shores

Alabama

2.

Shoreline Towers Resort 

Gulf Shores

Alabama

3.

Via Roma Beach Resort

Bradenton Beach

Florida

4.

Dolphin Beach Club 

Daytona Beach Shores

Florida

5.

Fantasy Island Resort II

Daytona Beach Shores

Florida

6.

Mariner's Boathouse and Beach Resort

Fort Myers Beach

Florida

7.

Tropical Sands Resort

Fort Myers Beach

Florida

8.

Windward Passage Resort

Fort Myers Beach

Florida

9.

Gulfstream Manor

Gulfstream

Florida

10.

Resort Sixty-Six

Holmes Beach

Florida

11.

Outrigger Beach Club

Ormond Beach

Florida

12.

Landmark Holiday Beach Resort

Panama City Beach

Florida

13.

Ocean Towers Beach Club

Panama City Beach

Florida

14.

Panama City Resort & Club

Panama City Beach

Florida

15.

Surfrider Beach Club

Sanibel Island

Florida

16.

Petit Crest Villas at Big Canoe

Marble Hill

Georgia

17.

Pono Kai Resort

Kapaa (Kauai)

Hawaii

18.

Lake Condominiums at Big Sky

Big Sky

Montana

19.

Foxrun Townhouses

Lake Lure

North Carolina

20.

Sandcastle Village

New Bern

North Carolina

21.

Waterwood Townhouses

New Bern

North Carolina

22.

Players Club

Hilton Head Island

South Carolina

23.

Hemlock

Boyne Falls

Michigan

﻿

FBS Resorts

﻿

﻿

 

 

 

1.

Parkside a Vacation Ownership Resort

Williamsburg

Virginia

2.

InnSeason Resorts South Mountain Condominium

Lincoln

New Hampshire

3.

The Breakers Resort Condominium

Dennisport

Massachusetts

4.

The Soundings Seaside Resort Condominium

Dennisport

Massachusetts

5.

Cibola Vista Resort & Spa

Peoria

Arizona

6.

Studio Homes at Ellis Square

Savannah

Georgia

7.

The Hotel Blake

Chicago

Illinois





Bluegreen – Fifth Amendment

 

--------------------------------------------------------------------------------

 

 



Schedule 5.30

﻿

Resort Documents

﻿

BG FOUNTAINS CONDOMINIUM

a.    Master Declaration of Covenants, Conditions and Restrictions, recorded
July 28, 1998, in Book 5535, Page 3243 of the Public Records of Orange County,
Florida.

b.    Declaration of Condominium for BG Fountains Condominium, recorded October
26, 2004, in Book 07674, Page 4336 of the Public Records of Orange County,
Florida, with amendments of record in Book 07785, Page 2252; Book 08559, Page
1321; Book 08559, Page 1360; Book 08775, Page 4485; Book 09443, Page 2378; Book
9881, Page 2943.

c.    Articles of Incorporation of BG Fountains Condominium Association, Inc.

d.    Bylaws of BG Fountains Condominium Association, Inc.

e.    That certain Timeshare Management Agreement dated as of December 18, 2017,
by and between BG Fountains Condominium Association, Inc. and Bluegreen Resorts
Management, Inc.

f.    BG Fountains Condominium A Bluegreen Vacation Club Resort Public Offering
Statement (Florida).

g.    Bluegreen Vacation Club MULTI-SITE Public Offering Statement and any and
all additional documents referenced therein with respect to BG Fountains
Condominium.

h.    The applicable Consumer Documents for BG Fountains Condominium.

i.    Any and all such other documents and records as may be existing in any
recording office of an applicable jurisdiction relating to BG Fountains
Condominium.

﻿

BG CLUB 36

a.    Master Declaration of Covenants, Conditions, Easements and Restrictions
for Bluegreen Club 36, recorded July 29, 2008, Book 080729, at Document No.
0004566, in the office of the County Recorder of Clark County, Nevada.

b.    Articles of Incorporation of BG Club 36 Master Association, Inc.

c.    Bylaws of BG Club 36 Master Association, Inc.

d.    Declaration of Covenants, Conditions, Easements, Restrictions and
Timeshare Ownership Instrument for BG Club 36, recorded July 29, 2008, in Book
080729 at Document No. 0004568, in the office of the County Recorder of Clark
County, Nevada.

e.    Articles of Incorporation of BG Club 36 Owners Association, Inc.

f.    Bylaws of BG Club 36 Owners Association, Inc.

g.    That certain Timeshare Management Agreement, dated as of September 18,
2012, by and between BG Club 36 Owners Association, Inc., and Bluegreen Resorts
Management, Inc.

h.    Nevada Public Offering Statement for Bluegreen Vacation Club.

i.    Bluegreen Vacation Club MULTI-SITE Public Offering Statement and any and
all additional documents referenced therein with respect to BG Club 36.

j.    The applicable Consumer Documents for BG Club 36.

k.    Any and all such other documents and records as may be existing in any
recording office of an applicable jurisdiction relating to BG Club 36.

﻿





Bluegreen – Fifth Amendment

 

--------------------------------------------------------------------------------

 

 



BG PIRATE'S LODGE

a.    Master Declaration by and between Treasure Island, LLC, Bluegreen
Vacations Unlimited, Inc., Dells Vacation Condominium Unit Owners Association,
Inc., and Club Optima Dells Owners’ Association, Inc., recorded September 28,
2006 as Document No. 918419 in the Public Records of Sauk County, Wisconsin,
with an amendment recorded on May 28, 2008 as Document No. 962000.

b.    First Amendment to Declaration of Condominium of Dells Vacation
Condominium and Declaration of Covenants, Conditions, Easements and Restrictions
and Time-Share Instrument for Club Optima Amending, Restating, and Merging them
into Declaration of Condominium for BG Pirate's Lodge Condominium recorded
November 3, 2006, as Document No. 921739 in the Public Records of Sauk County,
Wisconsin.

c.    Declaration of Condominium for Bluegreen Odyssey Dells, A Condominium
recorded June 30, 2008, as Document No. 963977 in the Public Records of Sauk
County, Wisconsin.

d.    Amended and Restated Articles of Incorporation of BG Pirate's Lodge Owners
Association, Inc.

e.    Amended and Restated By-Laws of BG Pirate's Lodge Owners Association,
Inc., adopted September 12, 2006.

f.    That certain Timeshare Management Agreement dated December 5, 2012, by and
between BG Pirate's Lodge Owners Association, Inc. and Bluegreen Resorts
Management, Inc.

g.    Time-Share Disclosure Statement BG Pirate's Lodge Condominium (Wisconsin).

h.    Bluegreen Vacation Club MULTI-SITE Public Offering Statement and any and
all additional documents referenced therein with respect to BG Pirate's Lodge
Condominium.

i.    The applicable Consumer Documents for BG Pirate's Lodge Condominium.

j.    Any and all such other documents and records as may be existing in any
recording office of an applicable jurisdiction relating to BG Pirate's Lodge
Condominium.

﻿

THE MANHATTAN CLUB

a.    Thirteenth Amendment To Declaration of Timeshare Plan Amended, Restated
and Consolidated Timeshare Declaration, recorded June 1, 2012, as Document ID
2012053100053001 in The Public Records of NYC Department of Finance Office of
the City Register.

b.    Fourteenth Amendment To Declaration of Timeshare Plan, The Manhattan Club,
recorded June 19th, 2018, as Document ID 2018061900368001 in The Public Records
of NYC Department of Finance Office of the City Register.

c.    Seventh Amendment to Declaration, Amended, Restated and Consolidated
Declaration, The Park Central Condominium, recorded November 20, 2003, as
Document ID 2003102102291001 in The Public Records of NYC Department of Finance
Office of the City Register.

d.    Eighth Amendment to Declaration, The Park Central Condominium, recorded
July 28, 2005, as Document ID 2005072200142002 in The Public Records of NYC
Department of Finance Office of the City Register.

e.    Ninth Amendment to Declaration and Eighth Amendment to Tax Lot Plans, The
Park Central Condominium, recorded March 1, 2007, as Document ID
2007022701835001 in The Public Records of NYC Department of Finance Office of
the City Register.





Bluegreen – Fifth Amendment

 

--------------------------------------------------------------------------------

 

 



﻿

f.    Assignment of Declarant Rights (Condominium Declaration and Timeshare
Declaration) The Manhattan Club, recorded July 5, 2018, as Document ID
2018062501395004001 in The Public Records of NYC Department of Finance Office of
the City Register.

g.    Certificate of Amendment of the Certificate of Incorporation of The
Manhattan Club Urban Ownership Inc., filed June 5, 1996.

h.    Timeshare By-Laws of The Manhattan Club.

i.    Timeshare Reservation Rules, The Manhattan Club, dated as of May 1, 2012.

j.    That certain Fourth Amendment to Management Agreement (Restated Management
Agreement) The Manhattan Club, dated as of January 18, 2012, by and between The
Manhattan Club Timeshare Association, Inc., and New York Urban Ownership
Management LLC.

k.    Amendment Number Eighteen to Second Restated, New York Supplement to the
Bluegreen Vacation Club MULTI-SITE Timeshare Offering Plan, dated May 18, 2018.

l.    Letter of State of New York Office of Attorney General, Division of
Economic Justice, Real Estate Finance Bureau, dated May 31, 2018, File Number
T050009.

m.    The applicable Consumer Documents for The Manhattan Club.

n.    Any and all such other documents and records as may be existing in any
recording office of an applicable jurisdiction relating to The Manhattan Club.

﻿

ÉILAN HOTEL & SPA

﻿

    [TO BE ADDED UPON APPROVAL OF THE RESORT]

﻿

BLUEGREEN WILDERNESS TRAVELER AT SHENANDOAH

a.    Declaration of Covenants, Conditions and Restrictions for Bluegreen
Wilderness Traveler at Shenandoah Vacation Ownership Program, dated November 28,
2007, recorded at Deed Book 1117, Page 861 of the Public Records of Louisa
County, Virginia, with amendments of record at Book 1126, Page 372, and Book
1216, Page 818, and Book 1526, Page 111.

b.    Articles of Incorporation of Bluegreen Wilderness Traveler at Shenandoah
Owners Association, Inc.

c.    By-Laws of Bluegreen Wilderness Traveler at Shenandoah Owners Association,
Inc.

d.    That certain Timeshare Management Agreement dated as of the December 13,
2017 by and between Bluegreen Wilderness Traveler at Shenandoah Owners
Association Inc. and Bluegreen Resorts Management, Inc.

e.    Bluegreen Wilderness Traveler at Shenandoah Vacation Ownership Program
Public Offering Statement (Virginia).

f.    Bluegreen Vacation Club MULTI-SITE Public Offering Statement and any and
all additional documents referenced therein with respect to Bluegreen Wilderness
Traveler at Shenandoah.

g.    The applicable Consumer Documents for Bluegreen Wilderness Traveler at
Shenandoah.

h.    Any and all such other documents and records as may be existing in any
recording office of an applicable jurisdiction relating to Bluegreen Wilderness
Traveler at Shenandoah.

﻿

MOUNTAIN RUN AT BOYNE

a.    Master Deed of Mountain Run at Boyne recorded August 14, 2003 in the
Register of Deeds of Charlevoix County, Michigan in Liber 563, Page 576, with
amendments of record in Liber 690, Page 762; Liber 690, Page 772; and Liber 714,
Page 118.





Bluegreen – Fifth Amendment

 

--------------------------------------------------------------------------------

 

 



b.    Restated Articles of Incorporation of Mountain Run at Boyne Owners
Association, Inc.

c.    Bylaws of the Mountain Run at Boyne Owners Association, Inc.

d.    That certain Timeshare Management Agreement dated December 18, 2017, by
and between Mountain Run at Boyne Owners Association, Inc. and Bluegreen Resorts
Management, Inc.

e.    Bluegreen Vacation Club MULTI-SITE Public Offering Statement and any and
all additional documents referenced therein with respect to Mountain Run at
Boyne.

f.    The applicable Consumer Documents for Mountain Run at Boyne.

g.    Any and all such other documents and records as may be existing in any
recording office of an applicable jurisdiction relating to Mountain Run at
Boyne.

﻿

﻿

Harbour Lights Resort Horizontal Property Regime

a.    Master Deed for Harbour Lights Resort Horizontal Property Regime recorded
June 29, 1998, in Book 2049, Page 437, in the office of the Registrar of Deeds
in Horry County, South Carolina, with amendments of record in Book 2087, Page
875; Book 2374, Page 372; Book 2221, Page 951; Book 2681, Page 538; Book 2758,
Page 699; Book 3078, Page 743; Book 3078, Page 750; Book 3162, Page 359; Book
3860, Page 2176; and Book 3870, Page 3394.

b.    Articles of Incorporation of Harbour Lights Resorts Owners Association,
Inc.

c.    Bylaws of Harbour Lights Resorts Owners Association, Inc.

d.    That certain Timeshare Management Agreement dated as of September 12,
2017, between Harbour Lights Resorts Owners Association, Inc. and Bluegreen
Resorts Management, Inc.

e.    Public Offering Statement for Harbour Lights, a Condominium (South
Carolina).

f.    Bluegreen Vacation Club MULTI-SITE Public Offering Statement and any and
all additional documents referenced therein with respect to Harbour Lights
Resort Horizontal Property Regime.

g.    The applicable Consumer Documents for Harbour Lights Resort Horizontal
Property Regime.

h.    Any and all such other documents and records as may be existing in any
recording office of an applicable jurisdiction relating to Harbour Lights Resort
Horizontal Property Regime.

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

LAUREL CREST

a.    Declaration of Condominium for Laurel Crest Resort, recorded in the Public
Records of Sevier County, Tennessee, June 23, 1995, in Book D548, Page 228, and
amendments recorded in Book D554, Page 9; Book D567, Page 549; Book D590, Page
60; Book D608, Page 205; Book D637, Page 1; Book D666, Page 251; Book 1006, Page
438; Book 1763,





Bluegreen – Fifth Amendment

 

--------------------------------------------------------------------------------

 

 



Page 327; Book 3350, Page 325; and Book 3350, Page 331, of the Public Records of
Sevier County, Tennessee.

b.    Charter of The Laurel Crest Resort Condominium Association, Inc.

c.    By-Laws of The Laurel Crest Resort Condominium Association, Inc., as
amended.

d.    That certain Timeshare Management Agreement dated as of August 23, 2012,
by and between The Laurel Crest Resort Condominium Association, Inc., and
Bluegreen Resorts Management, Inc.

e.    Bluegreen Vacation Club MULTI-SITE Public Offering Statement and any and
all additional documents referenced therein with respect to The Laurel Crest
Resort Condominium.

f.    The applicable Consumer Documents for The Laurel Crest Resort Condominium.

g.    Any and all such other documents and records as may be existing in any
recording office of an applicable jurisdiction relating to The Laurel Crest
Resort Condominium.

﻿



Bluegreen – Fifth Amendment

 

--------------------------------------------------------------------------------